Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 25th, 2022 has been entered. Claims 1, 4, 5, 14, and 16-19 are currently pending in the application. Applicant’s amendments to the claims have overcome the rejection(s) over Plassmann et al. (US 6610817 B2) previously set forth in the Non-Final Office Action dated July 26th, 2021. However, the amended claim set is still found to be rejectable over Enomoto et al. (US 2009/0053647).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (U.S. 2009/0053647 A1), hereinafter Enomoto.
Regarding claim 1, Enomoto teaches a resist underlayer film-forming composition ([0014] or [0015] or [0016]) for covering a stepped substrate ("can be used as a planarizing (flattening) coating", [0030]) comprising an epoxy adduct (C) (Formulas (3), (4), or (5), [0014]-[0016]); with specific examples of (14), (15), (25), (26), (37), (38), (49), (50), (90), (91), (95), (101), (102), (113), (114), (125) and (126), [0037], where n1 is 1, [0038]), and an acid or acid generator ([0018]), wherein the epoxy adduct (C) is obtained by reacting an epoxy group-containing compound (A)  ("naphthalene resin having glycidyl ether group", [0035]) having at least two epoxy groups (n is 2 to 300; [0032]) with an epoxy adduct-forming compound (B) having an epoxy addition reactive group ("carboxylic acid or hydroxide of benzene, naphthalene or anthracene", [0035]), wherein one or both of the epoxy group- containing compound (A) and the epoxy adduct-forming compound (B) contain an optionally branched alkyl group having a carbon atom number of three or more (see specific examples listed above; [0037]), wherein the epoxy adduct-forming compound (B) is at least one compound selected from the group consisting of carboxylic acid (B1), and a phenol compound (B3) ("carboxylic acid or hydroxide of benzene, naphthalene or anthracene", [0035]),  wherein the carboxylic acid (B1) is a compound of instant formula (2) (see examples such as (14) and (15), wherein the carboxylic acid precursor is inferable from example reaction shown in [0063]), and the phenolic compound (B3) is a compound of instant formula (4) (see examples such as (25) and (26), wherein the phenol precursor is inferable from example reaction shown in [0063]).
Regarding claim 4, Enomoto further teaches that the optionally branched alkyl group having a carbon atom number of three or more is a C3-19 alkyl group  (C4, see specific examples listed above; [0037]).
	Regarding claim 14, Enomoto further teaches ([0017]) the composition further comprising a crosslinker.
	Regarding claim 16, Enomoto further teaches ([0020]) a resist underlayer film formed on a semiconductor substrate from a cured product of the resist underlayer film-forming composition according to claim 1.
	Regarding claim 17, Enomoto further teaches ([0022]) a method for producing a semiconductor device comprising steps of: forming an underlayer film on a semiconductor substrate from the resist underlayer film-forming composition according to claim 1; forming a resist film on the underlayer film; forming a resist pattern by irradiation with light or an electron beam and development; etching the underlayer film through the formed resist pattern; and processing the semiconductor substrate through the patterned underlayer film.
	Regarding claim 18, Enomoto further teaches ([0023]) a method for producing a semiconductor device comprising steps of: forming an underlayer film on a semiconductor substrate from the resist underlayer film-forming composition according to claim 1; forming a hard mask on the underlayer film; forming a resist film on the hard mask; forming a resist pattern by irradiation with light or an electron beam and development; etching the hard mask through the formed resist pattern; etching the underlayer film through the patterned hard mask; and processing the semiconductor substrate through the patterned underlayer film.
Regarding claim 19, Enomoto further teaches that the epoxy group-containing compound (A) has four epoxy groups (n is 2 to 300, [0032]; n = 2 for diglycidyl examples such as (14) n = 4 for monoglicydyl examples such as (15)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (U.S. 2009/0053647 A1), hereinafter Enomoto, as applied to claim 1, 4, 14, and 16-19 above.
Regarding claim 5, Enomoto further teaches that the epoxy group-containing compound (A) ("naphthalene resin having glycidyl ether group", [0035]) is a compound having a structure of instant formula (1) (see example formula (161), [0063]; which would be the epoxy group-containing precursor for adduct examples (91), (101), (102), (113), (114), (125), and (126), see [0037]), wherein PA comprises a polymer which comprises an aromatic hydrocarbon, Ep is a group of instant Formula (1A), and n1 = n2 = n3 = 1. Enomoto further teaches that n4 is an integer of 2 to 300 ([0032]). This overlaps with the claimed range for the values of 2 to 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the repeating unit number of the specific example polymers of Enomoto (see list above in regards to claim 1) to be 2 to 100. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)

Response to Arguments
Applicant’s arguments, see page 7, filed January 25th, 2022, with respect to the rejection over Plassmann et al. (U.S. 6610817 B2) have been fully considered and are persuasive.  The anticipatory rejection over Plassmann et al. of Claims 1, 4, 5, and 14 has been withdrawn. 

Applicant's arguments, pages 8-9, filed January 25th, 2022, with respect to the rejection over Enomoto et al. (U.S. 2009/0053647 A1) have been fully considered but they are not persuasive.
Applicant argues that Enomoto does not anticipate the composition of claim 1 specifically including both an epoxy adduct (C) and an acid or acid generator. However, this is not found to be persuasive as Enomoto teaches a composition comprising anyone of compounds represented by formulas (1) to (5) and further comprising an acid or an acid generator ([0018]; see [0012]-[0016]); Enomoto further teaches exact examples of compounds represented by formulas (1) to (5) ([0037]) which anticipate the claimed epoxy adduct (C) as described above. While Enomoto does not explicitly teach composition(s) specifically containing both an acid or acid generator and one of the specific epoxy adduct examples depicted in [0037], the teachings of the specific uses of the general formula(s) (i.e. the use of any one of formulas (1) to (5) in a composition further containing an acid or acid generator), implicitly also teach the use of disclosed specific examples of said general formula(s) (i.e. the specific examples in [0037]) in those specific uses. In other words, the explicit teaching of the use of any one of formulae (1) to (5) with an acid or acid generator implies the use of each and any one of the disclosed specific examples of formulae (1) to (5) ([0037]; such as examples (14), (15), (25), etc.) with an acid or acid generator. For this reason, the composition of the amended claim 1 specifically containing the epoxy adduct (C) and an acid or acid generator is anticipated by the teachings of Enomoto.
Applicant also argues that “Enomoto overall has a very broad scope, and also describes a very large number of species that do not satisfy the requirements of epoxy adduct (C), for example because they do not include an optionally branched alkyl group having a carbon atom number of three or more,” going on to cite  superior results of those with an optionally branched alkyl group having a carbon atom number of three or more over those without. However, as described above, the epoxy adduct (C) (and, implicitly, amended claim 1 and all dependents (with the exception of the overlapping range of claim 5 as described above)) is clearly anticipated by the specific examples disclosed in Enomoto. ["A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)] (MPEP 2131.02 (I)) [However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)] (MPEP 2131.02(II)) For these reasons, Applicants arguments do not overcome the anticipatory rejection over Enomoto.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737                    

/PETER L VAJDA/         Primary Examiner, Art Unit 1737            
05/19/2022